Citation Nr: 1826809	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-28 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.


(The issue of whether VA compensation and pension benefits were appropriately paid, to include the question of whether repayment of an overpayment of VA pension benefits was appropriately credited to the Veteran's account, is addressed in a separate Board decision.  The issue of entitlement to payment or reimbursement of private medical expenses, for accrued benefits purposes, is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1968, and died in January 2009.  The appellant is the Veteran's surviving spouse, who is pursuing the appeal as a substituted claimant under the provisions of 38 U.S.C. § 5121A (2012).

38 U.S.C. § 5121A allows a substitution in the case of the death of a claimant who dies on or after October 10, 2008.  This change in law permits any living person who would be eligible to receive accrued benefits to process any pending claim if a veteran dies prior to completion.  The eligible person must, not later than one year after the date of death, file a request to be substituted as the claimant for the purposes of processing any pending claim to completion.  38 U.S.C. § 5121A.  A veteran's surviving spouse is eligible for receipt of accrued benefits.  38 U.S.C. 
§ 5121 (2012); 38 C.F.R. § 3.1000 (2017).  Generally an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of a veteran should file a request for substitution with the Agency of Original Jurisdiction (AOJ) from which the claim originated.  See 38 C.F.R. § 3.1010(e) (2017) (the AOJ will decide in the first instance all requests to substitute, including any request to substitute in an appeal pending before the Board).  The purpose of this administrative procedure is to insure that an appellant is a qualified "accrued benefits claimant" so as to be eligible for substitution.

In January 2009, the appellant (the Veteran's surviving spouse) filed a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits by a Surviving Spouse or Child.  The record in this case contains credible evidence that the appellant was married to the Veteran at the time of his death and had been married to the Veteran over one year prior to his death.  See December 1993 marriage license.  While the AOJ has yet to make a specific factual determination as to the appellant's eligibility to substitute in the appeal, the AOJ has implicitly recognized the appellant as an eligible accrued benefits claimant by its merits-based adjudication of accrued benefits issue - an adjudication that would only be made were the accrued benefits claimant eligibility threshold question satisfied.  

The undisputed evidence of record shows that the appellant is an eligible accrued benefits claimant.  The undisputed evidence shows that the appellant was the Veteran's surviving spouse who was married to the Veteran for over one year prior to his death, so is eligible to substitute as the claimant for the purposes of completing the appeal.  As the record already establishes that the appellant is an accrued benefits claimant who is eligible for substitution under 38 U.S.C. § 5121A, the requirement of sending the claim to the AOJ to verify that the appellant is an eligible accrued benefits claimant has been rendered moot, such that sending the case to the AOJ for such verification would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant). 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the RO in Atlanta, Georgia.  The Nashville, Tennessee, RO has jurisdiction of the current appeal.

By way of procedural history, in a November 2007 rating decision, the RO denied the Veteran's claim for SMC based on aid and attendance.  The Veteran initially appealed the denial by filing a notice of disagreement (NOD) to this denial in November 2007.  The RO readjudicated the claim in a December 2008 rating decision, but a statement of the case (SOC) has not yet been issued regarding entitlement to a SMC based on aid and attendance; however, the Board finds that a SOC is not required in this case because the Board is exercising its jurisdiction derived from the filing of a NOD to grant entitlement to SMC based on aid and attendance, constituting a full grant of the benefit sought on appeal and rendering moot the purpose of the SOC. 

The NOD with the denial of SMC based on aid and attendance gives the Board the jurisdictional authority to adjudicate the issue because this issue was pending before VA at the time of the Veteran's death.  The NOD with the denial of SMC based on aid and attendance also gives the Board the jurisdictional authority to grant the issue, even without issuance of a SOC, which includes granting the issue if all the evidence to do so is already of record.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999) (stating that a notice of disagreement is a jurisdiction-conferring document that required remand rather than referral); Roy v. Brown, 5 Vet. App. 554, 555 (1993) ("appellate review of an RO decision is initiated by an NOD"); Marsh v. West, 11 Vet. App. 468, 470 (1998) ("an untimely NOD deprives [the Board] of jurisdiction"); Percy v. Shinseki, 23 Vet. App 37 (2009) (noting that the Board's exercise of jurisdiction over a matter is derived from the notice of disagreement). 

The purpose of the SOC is rendered moot by the Board's grant of SMC based on aid and attendance.  The purpose of the SOC is to provide the appellant a summary of the evidence, summary of the legal authority, and basis for denial of the claim to allow the appellant to present written and/or oral arguments before the Board to support the appeal.  38 C.F.R. § 19.29 (2017).  Information furnished with the SOC includes notice of the right to file and time limit for filing a substantive appeal to the Board.  38 C.F.R. § 19.30 (2017).  As the Board is granting SMC based on aid and attendance, constituting a full grant of the benefit sought on appeal, and is effectively waiving the substantive appeal requirement by doing so, the purpose of the notice with the SOC is also rendered moot.  See Percy, 23 Vet. App 37 (holding that 38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).

The appellant testified from Nashville, Tennessee, at a November 2016 Board Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.


FINDING OF FACT

Prior to his death in January 2009, as of November 28, 2006, the Veteran required the regular assistance of another person due to physical incapacity when caring for the daily personal needs of dressing or undressing himself, bathing, keeping himself clean and presentable, and taking required medication as the result of service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance have been met from November 28, 2006 until the Veteran's death in January 2009.  38 U.S.C. 
§§ 1114(l), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  The Board is granting the claim for special monthly compensation based on need for aid and attendance, which constitutes a full grant of the benefits sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Special Monthly Compensation 

Compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance are factual and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as: the inability of the claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect a claimant from hazards or dangers incident to one's daily environment.  It is not required that all of the disabling conditions enumerated be present before a favorable rating is made. 

The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the claimant be so helpless as to be in need of regular aid and attendance, not that there is a constant need.  "Bedridden" constitutes a condition which, through its essential character, actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed, or that a physician has prescribed bed rest for a lesser or greater portion of the day will not suffice.  38 C.F.R. § 3.352(a) (2017). 

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. at 224. 

The regulations also provide additional compensation on the basis of being housebound where the veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350.

Prior to his death, the Veteran sought SMC based on the need for the aid and attendance of another.  The appellant has continued to advance that the need for SMC was due to the Veteran's service-connected disabilities. 

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran, prior to his death, required the regular aid and attendance of another person as a result of the service-connected disabilities alone.  Evidence weighing in favor of this finding includes the Veteran's statements that he was on oxygen 24 hours a day, and that his wife had to quit her job in order to take care of him.  See, e.g., February 2007 Veteran statement.  In November 2006, Dr. S assessed that the Veteran could only partially dress himself, could not walk unassisted, could not attend to wants of nature, and was unable to leave his home for short distances unattended.  While Dr. S. noted that the Veteran could keep himself clean, was not permanently confined to home or immediate area, and was able to protect himself in daily environment, Dr. S indicated that the Veteran should have had someone assisting him, and could not drive without an attendant present. 

Evidence weighing against finding that the Veteran, prior to his death, required the regular aid and attendance of another person as a result of the service-connected disabilities includes the October 2008 VA examiner's assessments that the Veteran was not blind or bedridden, and could dress and undress, attend to the wants of nature, and keep himself clean.  The October 2008 VA examiner further assessed that the Veteran was not senile, was able to leave his home unattended with limited mobility, and was able to protect himself in his daily environment.  The October 2008 VA examiner noted that the Veteran did not require any type of aid for ambulation, but used supplemental oxygen due to shortness of breath.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran required the regular aid and attendance of another person due to physical incapacity when caring for his daily personal needs of dressing or undressing himself, walking, and driving, including to doctors' appointments.  In doing so, the Board accords equal weight to the November 2006 statement by Dr. S. and the October 2008 VA examiner's opinion.  The Board also finds significant that the appellant has been awarded a 100 disability rating for the Veteran's service-connected coronary artery disease from December 1993, which is indicative that, during his life, the Veteran had significant impairment as a result of the service-connected heart disability.  It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  See Turco, supra.  Further, the performance of the necessary aid and attendance service by a relative or other member of the household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  

Based on the foregoing, and resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran's need for the regular aid and attendance of another person was due to the service-connected disabilities, warranting special monthly compensation based on the need for regular aid and attendance, effective November 28, 2006 (the first date showing that entitlement to aid and attendance arose, which was within one year of the date of claim of February 26, 2007) until the Veteran's death in January 2009.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

SMC based on the need for regular aid and attendance from November 28, 2006 to January 2009 is granted. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


